  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 1 of 34 PageID #: 1



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE



 UNILOC 2017 LLC,

        Plaintiff,                                C.A. NO. _______________
 v.

 TELESTREAM LLC,                                  DEMAND FOR JURY TRIAL
        Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby

brings this action and makes the following allegations of patent infringement relating to U.S.

Patent Nos. 6,628,712 (the “’712 patent”), 6,895,118 (the “’118 patent”), and 6,519,005 (the “’005

patent”) (collectively “the Asserted Patents”) against Defendant Telestream LLC (“Telestream”)

and alleges as follows upon actual knowledge with respect to itself and its own acts, and upon

information and belief as to all other matters.

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement. Uniloc alleges that Telestream has

infringed and/or is infringing one or more of the ’712 patent, the ’118 patent and the ’005 patent,

copies of which are attached as Exhibits A-C, respectively.

       2.      Uniloc alleges that Telestream directly infringes and/or has infringed the Asserted

Patents by making, using, offering for sale, selling, and/or importing various products and services

that: (1) dynamically switch and transcode program video and advertisement videos, (2) perform

a method of coding a digital image comprising macroblocks in a binary data stream and (3) perform

a method for providing content via a computer network and a computer system. Uniloc seeks

damages and other relief for Bitmovin’s infringement of the Asserted Patents.
                                                1
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 2 of 34 PageID #: 2



                                         THE PARTIES

        3.     Plaintiff Uniloc 2017 is a Delaware corporation with addresses at 1209 Orange

Street, Wilmington Delaware, 19801 and 620 NewPort Center Drive, Newport Beach California.

        4.     Upon information and belief, Telestream is a Delaware corporation with a place of

business at 848 Gold Flat Rd, Nevada City, California 95959. Telestream may be served through

its registered agent at The Corporation Trust Company Corporation Trust Center, 1209 Orange

Street, Wilmington, Delaware 19801.

                                 JURISDICTION AND VENUE

        5.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        6.     This Court has both general and specific personal jurisdiction over Telestream

because Telestream is a Delaware corporation that has committed acts within this District giving

rise to this action and has established minimum contacts with this forum such that the exercise of

jurisdiction over Telestream would not offend traditional notions of fair play and substantial

justice. Telestream, directly and through subsidiaries and intermediaries (including distributors,

retailers, franchisees and others), has committed and continues to commit acts of infringement in

this District by, among other things, making, using, testing, selling, importing, and/or offering for

sale products that infringe the Asserted Patents.

        7.     Venue is proper in this District and division under 28 U.S.C. §§1391(b)-(d) and

1400(b) because Telestream is incorporated in this District, transacts business in this District and

has committed and continues to commit acts of direct and indirect infringement in this District.




                                                    2
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 3 of 34 PageID #: 3



                    COUNT I: INFRINGEMENT OF THE ’712 PATENT

       8.       The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.

       9.       Uniloc owns by assignment the entire right, title, and interest in the ’712 patent.

       10.      The ’712 patent was issued by the United States Patent and Trademark Office on

September 30, 2003 and is titled “Seamless Switching of MPEG Video Streams.” A true and

correct copy of the ’712 patent is attached as Exhibit A.

       11.     Pursuant to 35 U.S.C. § 282, the ’712 patent is presumed valid.

       12.     Invented by Koninklijke Philips Electronics, N.V., the inventions of the ’712

patent were not well-understood, routine or conventional at the time of the invention. At the

time of invention of the ’712 patent, encoding/decoding systems included a method of switching

from a first encoded video sequence to a second one. ’712 patent at 1:15-19. In order to avoid

underflow or overflow of the decoded buffer, transcoding of the input streams is used to shift the

temporal position of the switching point and to obtain at the output of the transcoders, streams

containing an identical entry point and the same decoder buffer characteristics. Id. at 1:19-24.

This prior art method has several major drawbacks. According to the background art, the output

bit rate of each transcoder is equal to its input bit rate, which makes the switching method not

very flexible. Id. at 1:15-28. Finally, the solution of the background art is rather complex and

costly to implement as the switching device needs two transcoders. Id. at 1:32-35.

       13.     The inventive solution of the claimed inventions of the ’712 patent provides an

improved method of switching between encoded video streams that is both flexible and easy to

implement and overcomes the disadvantages of the prior art. Id. at 1:38-40. For example, the

solution of the ’712 patent allows switching from a first compressed data stream encoded at a bit

rate R1 to a second compressed data stream encoded at a bit rate R2, the output stream resulting


                                                 3
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 4 of 34 PageID #: 4



from the switch being encoded again, using the transcoding system, at a bit rate R where R may

be different from R1 and R2. Id. at 1:52-59. Thus, the patented solution has greater flexibility

than the prior art. Id.

        14.     A person of ordinary skill in the art reading the ’712 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of video compression. In particular, the present invention relates to

the technical problem involved in switching from a first compressed data input stream to a

second compressed data input stream, resulting in a compressed data output stream, and is

applicable, for example, to switching and editing MPEG compressed video signals. Id. at 1:6-12.

        15.      Upon information and belief, Telestream has directly infringed at least claim 4 of

the ’712 patent by making, using, testing, selling, offering for sale, importing and/or licensing in

the United States without authority products and services such as Telestream’s Vantage media

processing platform, including the Stitching media in the Vantage service that practices the method

of switching from a first compressed data input stream to a second compressed data imput stream,

resulting in a compressed data output stream (collectively “the `712 Accused Infringing Devices”)

in an exemplary manner as described below.

        16.      The `712 Accused Infringing Devices stitch multiple input video and audio files

together and “produces a single output file.” The input files and the single output file all contain

compressed video and audio data streams.




                                                 4
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 5 of 34 PageID #: 5




Source: http://www.telestream.net/vantage/overview.htm, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.

                                              5
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 6 of 34 PageID #: 6




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 3,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.


                                              6
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 7 of 34 PageID #: 7



       17.      The `712 Accused Infringing Devices buffer and store the data contained in the

first and second input streams. The `712 Accused Infringing Devices provide two methods of

stitching files—interactively and automatically. In both methods, the input streams are stored as

input files. In interactive stitching, the input streams are also buffered and stored during the EDL

(Edit Decision List) Ingest Workflow step.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 5,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




                                                 7
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 8 of 34 PageID #: 8




Source: “Vantage Application Note: Stitching Media in Vantage”, page 5,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 17,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




                                              8
  Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 9 of 34 PageID #: 9




Source: “Vantage Application Note: Stitching Media in Vantage”, page 18,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.

       18.      The `712 Accused Infringing Devices control the storage of the input streams in

the buffer system in order to switch, at a switch request, from the first input stream to the second

input stream. As explained above, the `712 Accused Infringing Devices provide two methods of

stitching files—interactively and automatically. In both methods, the mark-in point can be

scheduled to switch from the first input stream to the second input stream, and if desired by the

user, the mark-out point can be scheduled to switch from the second input stream back to the first

input stream.




                                                 9
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 10 of 34 PageID #: 10




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 18,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 19,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.


          19.   The `712 Accused Infringing Devices provide a transcoding system for switching

input files that are of different formats to each other or of a different format from the desired output

stream.




                                                  10
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 11 of 34 PageID #: 11




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




Source: “Vantage Application Note: Stitching Media in Vantage”, page 2,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




                                              11
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 12 of 34 PageID #: 12




Source: “Vantage Application Note: Stitching Media in Vantage”, page 3,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.




                                              12
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 13 of 34 PageID #: 13




Source: “Vantage Application Note: Stitching Media in Vantage”, page 9,
http://www.telestream.net/pdfs/app-notes/app_Vantage_Stitch.pdf, last accessed Dec. 27, 2018.

       20.      The video codecs in the `712 Accused Infringing Devices, such as the AVC/H.264

codec, control occupancy of the encoded bit stream buffer by feedback to DCT coefficient

quantization as part of rate control and rate distortion optimization in the video encoders.




Source: https://www.researchgate.net/figure/Rate-control-structure-of-H264-AVC-JM-
                                             13
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 14 of 34 PageID #: 14



reference-model_fig1_260585793, last accessed Oct. 1, 2018.

       21.      Telestream has thus infringed at least claim 4 of the ’712 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `712 Accused Infringing Devices,

and operating them such that all steps of at least claim 4 are performed.

       22.      Telestream’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Telestream’s wrongful acts in an

amount subject to proof at trial.

                   COUNT II: INFRINGEMENT OF THE ’118 PATENT

       23.      The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.

       24.      The ’118 patent, titled “Method Of Coding Digital Image Based on Error

Concealment,” issued on May 17, 2005. A copy of the ’118 patent is attached as Exhibit B.

       25.      Pursuant to 35 U.S.C. § 282, the ’118 patent is presumed valid.

       26.      Invented by Koninklijke Philips Electronics N.V., the inventions of the ’118 patent

were not well-understood, routine or conventional at the time of the invention. The specification

discloses previous work done to reduce the amount data required to send a video stream by

intentionally dropping certain image blocks, and then concealing the lost blocks through the use

of spatial interpolation. ’118 patent at 1:14-32. The publication referenced in the specification

describes how a JPEG coder can be modified to intentionally drop image blocks that can be

reasonably reconstructed from neighboring transmitted blocks. The schemes described therein

achieved data reduction by replacing dropped blocks with constant value blocks, or by modifying

block addressing information to communicate the addresses of the dropped blocks. Id. at 1:21-32.

       27.      The inventors observed that block information could be dropped altogether,

simulating lost data in the video stream, but for the synchronization issues such data dropping can


                                                14
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 15 of 34 PageID #: 15



cause at the decoder. MPEG-4, a more modern coding standard than JPEG or MPEG-1, contained

a new mechanism to recover from lost data through periodically inserted resynchronization

markers. Id.at 1:35-42. One aspect of the invention was to selectively combine block dropping

with resynchronization markers to enable more efficient compression. The inventors include a

step in their invention to evaluate the potential data savings of dropping a block or blocks relative

to the overhead of the resynchronization markers.         Id. At 2:11-27.     In addition to spatial

reconstruction of dropped blocks, the inventors furthermore incorporated the additional

mechanism of temporal interpolation to support reconstruction of dropped blocks, using motion

vector information from neighboring blocks. Id. at 3:19-28.

       28.      A person of ordinary skill in the art reading the ’118 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in achieving more efficient video compression. Moreover, a person of ordinary

skill in the art would understand that the claimed subject matter of the ’118 patent presents

advancements in the field of digital image coding. And, as detailed by the specification, the prior

tools for reducing compressed video data rates was such that a new and novel approach was

required.

       29.      In light of the foregoing, a person of ordinary skill in the art would understand that

claim 1 of the ’118 patent is directed to a method of coding a digital image comprising macroblocks

in a binary data stream. Id. at 8:2-3. Moreover, a person of ordinary skill in the art would

understand that claim 1 of the ’118 patent contains the inventive concept of (1) an estimation step,

for macroblocks, of a capacity to be reconstructed via an error concealment method, (2) a decision

step for macroblocks to be excluded from the coding, a decision to exclude a macroblock from

coding being made on the basis of the capacity of such macroblock to be reconstructed, and (3) a




                                                 15
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 16 of 34 PageID #: 16



step of inserting a resynchronization marker into the binary data stream after the exclusion of one

or more macroblocks. Id. at 8:4-12.

       30.      Upon information and belief, Telestream makes, uses, offers for sale, and/or sells

in the United States and/or imports into the United States encoding products and services such as

the Telestream Vantage IPTV VOD, Vantage Transcode Multiscreen and others that use H.264

(AVC) streams for coding video data (digital images) including macroblocks embedded in a binary

stream (collectively the “`118 Accused Infringing Devices”).

       31.      Upon information and belief, the `118 Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.

       32.      The `118 Accused Infringing Devices use H.264 (AVC) streams for coding video

data (digital images) including macroblocks embedded in a binary stream.

       33.      H.264 is a widely used video compression format with decoder support on web

browsers, TVs and other consumer devices. Moreover, H.264 codes digital images comprising

macroblock streams.

       34.      The `118 Accused Infringing Devices receive input video streams which are then

encoded and/or transcoded using at least the H.264 standard. This is a widely used video

compression format with decoder support on web browsers, TVs and other consumer devices.

Moreover, H.264 uses motion compressor and estimator for motion coding video streams.




                                                16
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 17 of 34 PageID #: 17



                 Telestream encodes video streams using H.264 encoders




Source: https://www.telestream.net/vantage/vantage-iptv-vod.htm




                                            17
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 18 of 34 PageID #: 18



Source: https://www.telestream.net/vantage/vantage-multiscreen.htm




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en , p. i




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, section 0.6.3




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, Annex B

       35.      H.264 coding in the `118 Accused Infringing Devices supports skipped

macroblocks. Before a macroblock is coded, an estimation is made of whether that macroblock

can be reconstructed with an error concealment method by examining its motion characteristics

and checking to see that the resulting prediction contains no non-zero (i.e. all zero) quantized

transform coefficients. This estimation provides an indication of the capacity for the macroblock

to be reconstructed from properties of neighboring macroblocks, allowing the missing block to be

concealed by inferring its properties.




                                               18
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 19 of 34 PageID #: 19




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       36.     The H.264 encoders in the `118 Accused Infringing Devices perform a decision

step to determine if a macroblock should be excluded from coding (skipped), with the decision to

exclude made on the basis of its capacity to be reconstructing by inferring its motion properties

from neighboring macroblocks and based on all zero quantized transform coefficients.




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       37.     The skipped macroblocks are communicated with an mb_skip_flag = 1

(resynchronization marker at the point where the macroblocks are not coded (skipped)) in the

binary data stream.




                                               19
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 20 of 34 PageID #: 20




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.safaribooksonline.com/library/view/the-h264
advanced/9780470516928/ch05.html#macroblock_layer

       38.      Telestream has thus infringed at least claim 1 of the ’118 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `118 Accused Infringing Devices,

and operating them such that all steps of at least claim 1 are performed.

       39.      Telestream’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Telestream’s wrongful acts in an

amount subject to proof at trial.

                   COUNT III: INFRINGEMENT OF THE ’005 PATENT

       40.      The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.




                                                20
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 21 of 34 PageID #: 21



       41.        The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion Estimation

For Digital Video,” issued on February 11, 2003. A copy of the ’005 patent is attached as Exhibit

C.

       42.        Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.

       43.        Invented by Koninklijke Philips Electronics N.V., the inventions of the ’005 patent

were not well-understood, routine or conventional at the time of the invention. At the time of

invention of the ’005 patent, different compression algorithms had been developed for digitally

encoding video and audio information (hereinafter referred to generically as “digital video data

stream”) in order to minimize the bandwidth required to transmit this digital video data stream for

a given picture quality. ’005 patent at 1:12-17. Several multimedia specification committees

established and proposed standards for encoding/compressing and decoding/decompressing audio

and video information. The most widely accepted international standards have been proposed by

the Moving Pictures Expert Group (MPEG). Id. at 1:17-22. Video coding, such as MPEG coding,

involves a number of steps. In general, in accordance with the MPEG standards, the audio and

video data comprising a multimedia data stream (or “bit stream”) are encoded/compressed in an

intelligent manner using a compression technique generally known as “motion coding.” Id. at

1:41-45. More particularly, rather than transmitting each video frame in its entirety, MPEG uses

motion estimation for only those parts of sequential pictures that vary due to motion, where

possible. Id. at 1:45-48. In general, the picture elements or “pixels” of a picture are specified

relative to those of a previously transmitted reference or “anchor” picture using differential or

“residual” video, as well as so-called “motion vectors” that specify the location of a 16-by-16 array

of pixels or “macroblock” within the current picture relative to its original location within the

anchor picture.     Id. at 1:48-55. Computation of the motion vector(s) for a given macroblock




                                                  21
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 22 of 34 PageID #: 22



involves an exhaustive search procedure that is very computationally intensive. Id. at 3:25-39. It

was desirable at the time of the invention to improve this process. Id. at 3:40-67.

       44.      The inventive solution of the claimed inventions of the ’005 patent provides a

system and method for digital video compression, and, more particularly, to a motion estimation

method and search engine for a digital video encoder that is simpler, faster, and less expensive

than prior art technology, and that permits concurrent motion estimation using multiple prediction

modes. Id. at 1:6-11.

       45.      A person of ordinary skill in the art reading the ’005 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of digital video compression. Id. Moreover, a person of ordinary skill

in the art would understand that the claimed subject matter of the ’005 patent presents

advancements in the field of digital video compression, and more particularly to a motion

estimation method and search engine for a digital video encoder that is simpler, faster, and less

expensive than prior art technology, and that permits concurrent motion estimation using multiple

prediction modes. Id.

       46.      In light of the foregoing, a person of ordinary skill in the art would understand that

claim 1 of the ’005 patent is directed to a method for motion coding an uncompressed digital video

data stream, which provides concurrent motion estimation using multiple prediction modes.

Moreover, a person of ordinary skill in the art would understand that claim 1 of the ’005 patent

contains that corresponding inventive concept.

       47.      Upon information and belief, Telestream makes, uses, offers for sale, and/or sells

in the United States and/or imports into the United States products and services such as its

Telestream Vantage IPTV VOD, Vantage Transcode Multiscreen and others that practice a method




                                                 22
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 23 of 34 PageID #: 23



for motion coding an uncompressed digital video data stream (collectively the “`005 Accused

Infringing Devices”).

       48.     Upon information and belief, the `005 Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.

       49.     The `005 Accused Infringing Devices use H.264 (AVC) streams for coding

uncompressed digital video data and provide a method for motion coding an uncompressed digital

video data stream.    The H.264 standard is a widely used video compression format with decoder

support on web browsers, TVs and other consumer devices. Moreover, H.264 uses motion

compressor and estimator for motion coding video streams.


                     Telestream encodes video streams using H.264 encoders




Source: https://www.telestream.net/vantage/vantage-iptv-vod.htm




                                               23
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 24 of 34 PageID #: 24




Source: https://www.telestream.net/vantage/vantage-multiscreen.htm

                               H.264 Uses Predictive Coding




                                            24
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 25 of 34 PageID #: 25




Source: H.264 Standard (03-2010) at pp. 3-4




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf

       50.      The `005 Accused Infringing Devices provide a method for comparing pixels of a

first pixel array (e.g., a macroblock) in a picture currently being coded with pixels of a plurality of

second pixel arrays in at least one reference picture and concurrently performing motion estimation

for each of a plurality of different prediction modes in order to determine which of the prediction

modes is an optimum prediction mode.

       51.      H.264 uses different motion estimation modes in inter-frame prediction. These

modes are commonly referred to as inter-frame prediction modes or inter modes. Each inter mode

                                                  25
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 26 of 34 PageID #: 26



involves partitioning the current macroblock into a different combination of sub blocks and

selecting the optimum motion vector for the current macroblock based on the partition. The inter-

frame prediction modes, or inter modes, can be further categorized by the number and position of

the reference frames, as well as the choice of integer pixel, half pixel and quarter pixel values in

motion estimation. The TeleStream H.264 encoders concurrently perform motion estimation of a

macroblock for all inter-modes and select the most optimum prediction mode with least rate

distortion cost.


                                            Mode Decision
                                                 16x16 luma Macroblock



                               Intra Modes                                 Inter Modes (Only
                             (For all frames)                             for P and B-frames)
                                                                         • Macroblock partitions:
                             • Nine 4x4 Modes
                                                                         16x16,16x8,8x16,
                             • Four 16x16 Modes
                                                                         8x8,8x4,4x8,4x4
                                                                         • Use of reference frames
                                                                         • Use of integer, half and
                                                                         quarter pixel motion
                                                                         estimation
                           • Each mode (inter or intra) has an associated Rate-Distortion (RD)
                           cost.
                           • Encoder performs mode decision to select the mode having the least
                           RD cost. This process is computationally intensive.
                                                                                                      30


 Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

        52.        H.264 provides a hierarchical way to partition a macroblock, with the available

partitions shown in the following two figures. An exemplary inter-frame prediction mode, or inter

mode, can be for a macroblock to be partitioned to encompass a 16x8 sub block on the left, and

two 8x8 sub blocks on the right.




                                                            26
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 27 of 34 PageID #: 27



                  Macroblock partitions for inter-frame prediction modes


                              Macroblock Partitions
                                                                  16x16 blocks can
                8x8         8x8                           8x16
                                                                  be broken into
                                  16x8     16x8
                                                                  blocks of sizes
                8x8         8x8                           8x16    8x8, 16x8, or 8x16.


                  16x16              16x16                16x16


                                                                   8x8 blocks can be
                4x4         4x4                            4x8     broken into blocks
                                   8x4         8x4                 of sizes 4x4, 4x8,
                                                                   or 8x4.
                4x4         4x4                            4x8


                      8x8                8x8               8x8


Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 4

          H.264 provides macroblock partitions for inter-frame prediction modes




Source: H.264 Standard (03-2010) at p. 26

       53.     The optimum prediction mode as chosen for the current macroblock is embedded

in the compressed bit stream of H.264, as shown in the following two syntaxes.



                                                     27
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 28 of 34 PageID #: 28




                          Macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 57




                                            28
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 29 of 34 PageID #: 29




                         Sub-macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 58

       54.      The `005 Accused Infringing Devices provide a method for determining which of

the second pixel arrays (e.g., macroblock) constitutes a best match with respect to the first pixel

array (e.g., macroblock) for the optimum prediction mode.




                                                29
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 30 of 34 PageID #: 30




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12

       55.      For example, the encoder performs mode decision to select the most optimum

prediction mode with least rate distortion cost.


                                  Macroblock layer semantics




Source: H.264 Standard (03-2010), p. 100




                                                   30
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 31 of 34 PageID #: 31




                                        Mode Decision




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

       56.     The `005 Accused Infringing Devices provide a method for generating a motion

vector for the first pixel array in response to the determining step. The encoder calculates the

appropriate motion vectors and other data elements represented in the video data stream.




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12


                                               31
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 32 of 34 PageID #: 32




                         Motion Vector Derivation is described below




Source: H.264 Standard (03-2010), p. 151

                                 H.264 Encoder Block Diagram




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 2

       57.      Telestream has thus infringed at least claim 1 of the ’005 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `005 Accused Infringing Devices,

and operating them such that all steps of at least claim 1 are performed.

                                                32
 Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 33 of 34 PageID #: 33



          58.     Telestream’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Telestream’s wrongful acts in an

amount subject to proof at trial.

                                       PRAYER FOR RELIEF

                 WHEREFORE, Uniloc respectfully requests the following relief:

          A.     A judgment that Telestream has infringed the ’712 patent;

          B.     A judgment that Telestream has infringed the ’118 patent;

          C.     A judgment that Telestream has infringed the ’005 patent;

          D.     A judgment that Uniloc be awarded damages adequate to compensate it for

Telestream’s past infringement and any continuing or future infringement of the ’712 patent,

the ’118 patent and the ’005 patent, including pre-judgment and post-judgment interest costs and

disbursements as justified under 35 U.S.C. § 284 and an accounting;

          E.     That this be determined to be an exceptional case under 35 U.S.C. § 285;

          F.     That Uniloc be granted its reasonable attorneys’ fees in this action;

          G.     That this Court award Uniloc its costs; and

          H.     That this Court award Uniloc such other and further relief as the Court deems

proper.

                                    DEMAND FOR JURY TRIAL

          Uniloc demands trial by jury for all issues so triable.




                                                   33
Case 1:19-cv-00182-CFC Document 1 Filed 01/30/19 Page 34 of 34 PageID #: 34



DATED: January 30, 2019               Respectfully submitted,

OF COUNSEL:                           FARNAN LLP

M. Elizabeth Day                      /s/ Michael J. Farnan
David Alberti                         Brian E. Farnan (Bar No. 4089)
Sal Lim                               Michael J. Farnan (Bar No. 5165)
Marc Belloli                          919 North Market Street, 12th Floor
FEINBERG DAY ALBERTI LIM &            Wilmington, DE 19801
BELLOLI LLP                           phone 302-777-0300
1600 El Camino Real, Suite 280        fax 302-777-0301
Menlo Park, CA 94025                  bfarnan@farnanlaw.com
Tel: 650.618.4360                     mfarnan@farnanlaw.com
Fax: 650.618.4368
eday@feinday.com
dalberti@feinday.com
slim@feinday.com                         Attorneys for
mbelloli@feinday.com                     Uniloc 2017 LLC




                                    34
